Citation Nr: 1632115	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and insomnia. 

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected chronic encephalopathy, due to exposure to hydrocarbons solvents producing headaches, and giddiness, claimed as brain pain, headaches, and loss of balance.  


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel





INTRODUCTION

The Veteran served in the Army National Guard of the Commonwealth of Puerto Rico from April 1978 to July 1993, with at least one period of active service from July 1978 to December 1978. 

This case comes before the Board of Veterans' Appeals (the Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Veteran was scheduled for a hearing to take place on October 11, 2012.  A September 2012 letter from the Agency of Original Jurisdiction (AOJ) was sent to the Veteran's address of record informing the Veteran of the hearing.  The Veteran did not appear for his hearing.  In May 2013, the Veteran stated he had not received the letter and requested that a new hearing be scheduled.  In May 2015, the AOJ sent a letter to the Veteran stating that he was scheduled to have a hearing on July 30, 2015.  Records indicated the Veteran did not appear for the scheduled hearing again.  Under these circumstances, the regulations consider the hearing request to have been withdrawn. 38 C.F.R. § 20.704 (e) (2015).

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claims for service connection for depression and insomnia have been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

As a preliminary matter, the Board notes that additional, relevant evidence was received by VA after the issuance of the May 2012 Statement of the Case but prior to certification of the appeal to the Board.  This evidence included VA examination reports from October 2013 pertaining to the Veteran's increased rating claim and service connection claim.  The AOJ was required to have considered this evidence and submit a Supplemental Statement of the Case (SSOC) to the Veteran pursuant to 38 C.F.R. § 19.31(b) (2015).  No SSOC was issued.  Therefore, remand of the case for the AOJ to submit a SSOC is necessary; although, the Board notes that this should be done after undertaking the additional development discussed in this remand.  

Additionally, the Board notes the evidence of record contains insufficient information to determine the Veteran's periods of ACTDUTRA and INACDUTRA.  The Veteran's Report of Separation from the Army National Guard of the Commonwealth of Puerto Rico has been associated with the claims file, but does not include said information.  It does indicate the Veteran completed eight weeks of training in April 1980.  An April 2010 request for information only confirmed active service between July 1978 and December 1978.  However, additional clarification as to the classification of the Veteran's service is not discernable from the record.  In particular, the record is silent as to the classification of Veteran's service at the time of the reported incident in 1986 where the Veteran was exposed to hydrocarbon solvents.  As determining the Veteran's periods of ACTDUTRA and INACDUTRA is essential for adjudicating the Veteran's claim for service connection, additional development is necessary before the Veteran's claim can be adjudicated.  

Further, the Board notes that the Veteran's claim that his disabilities are related to asbestos exposure has not been properly developed.  The VA Adjudication Procedure Manual, M21-1, states that development of in-service asbestos exposure claims should include a Personnel Information Exchange System (PIES) request for military personnel records to determine all MOSs the Veteran has performed.  M21-1, Part IV, Subpart ii, Ch. 1, Section l, Topic 3.  Further, if (1) the Veteran has a military occupational specialty (MOS) that is associated with minimal, probable, or highly probable exposure to asbestos, and (2) there is competent evidence of a current diagnosed disability, then the Veteran's lay testimony that the his current symptoms or disease could be related to asbestos exposure is sufficient evidence to warrant requesting an examination and medical opinion on the issue.  Id.

Here, the Veteran's original application for compensation and pension in December 2009 alleged the Veteran's claimed disabilities were associated with exposure to asbestos and lead.  The Veteran's military personnel records have not been associated with his claims file.  However, it is of note that the Veteran's Report of Separation from the Army National Guard of the Commonwealth of Puerto Rico indicated his MOS was that of watercraft engineer and that he received training as a marine engine mechanic.  Similar MOSes listed in the M21-1, indicate probable exposure to asbestos.  This, in combination with the diagnosis of depressive disorder at the May 2010 and October 2013 VA examinations, warranted an opinion as to whether the Veteran's disability was related to asbestos exposure.  Therefore, upon remand, the AOJ should attempt to obtain the Veteran's military personnel records and obtain an opinion as to whether the Veteran's acquired psychiatric disorder is causally related to asbestos exposure.  

Finally, the May 2010 and October 2013 examinations are incomplete because neither examiner provided an opinion as to whether the Veteran's acquired psychiatric disorder was secondary to his service-connected chronic encephalopathy.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here the record reasonably raised a theory of secondary service connection.  The Veteran submitted a letter in October 2011 from Dr. N.A.O. that stated the Veteran's "nervous condition" was secondary to his chronic encephalopathy.  The letter links specific symptoms to limitations the Veteran has reported as associated with his service-connected encephalopathy.  Therefore, upon remand, the AOJ should obtain an addendum opinion addressing whether the Veteran's acquired psychiatric disorder was secondary to or aggravated by his service-connected chronic encephalopathy. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to an acquired psychiatric disorder, to include depressive disorder and insomnia, and relating to the Veteran's chronic encephalopathy.  All records received should be associated with the claims file.

2.  Obtain the Veteran's service personnel records and any outstanding service treatment records from his service with the Army National Guard of the Commonwealth of Puerto Rico from all appropriate sources, including but not limited to the Veteran's unit, the National Personnel Records Center (NPRC), and the Records Management Center (RMC) or any other appropriate repository.  All efforts to obtain these records should be fully documented.  Any records obtained should be associated with the file.  If no records are available, a negative reply is requested and should be associated with the file.

3.  Verify through the appropriate agencies the specific dates of ACDUTRA or INACDUTRA.  Reports of retirement points do not contain the necessary information in this regard.  All efforts to obtain these records should be fully documented.

4.  After completing the above development, forward the Veteran's claims folder, including a copy of this remand, to the examiner who conducted the October 2013 VA examination for mental disorders (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Based on the examination results and a review of the record, the examiner should provide an opinion as to following issues:

a.  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time from approximately December 2009.

b.  For each acquired psychiatric disorder identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder began in or is related to active service, to include exposure to asbestos.

c.  For each acquired psychiatric disorder identified, state whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's acquired psychiatric disorder is due to or caused by the Veteran's service-connected chronic encephalopathy. 

d.  For each acquired psychiatric disorder identified, state whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's acquired psychiatric disorder is aggravated (chronically worsened) the Veteran's service-connected chronic encephalopathy.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




